129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joseph RANDLE, Appellant,v.PHILLIPS COUNTY COMMUNITY COLLEGE, an institution of higherlearning authorized under the laws of the State of Arkansas,and its Board of Trustees;  Charleen R. Hickey, Individuallyand in the official capacity as member of the PhillipsCounty Community College Board of Trustee;  Walter L.Morris, Individually and in the official capacity as memberof the Phillips County Community College Board of Trustee;Robert Miller, Dr., Individually and in the officialcapacity as member of the Phillips County Community CollegeBoard of Trustee;  William H. Brandon, Individually and inthe official capacity as member of the Phillips CountyCommunity College Board of Trustee;  William J. Brothers,Individually and in the official capacity as member of thePhillips County Community College Board of Trustee;  RuthDenson, Individually and in the official capacity as memberof the Phillip County Community College Board of Trustee;Mary Louise Fiser, Individually and in the official capacityas member of the Phillips County Community College Board ofTrustee;  Roy Kirkland, Individually and in the officialcapacity as member of the Phillips County Community CollegeBoard of Trustee;  Laverne McGruder, Individually and in herofficial capacity as a member of the Phillips CountyCommunity College Board of Trustee;  Steven W. Jones,President of Phillips County Community College, Appellees.
No. 97-2241.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 26, 1997.Filed Oct. 6, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before RICHARD S. ARNOLD, Chief Judge, McMILLIAN and BEAM, Circuit Judges.
PER CURIAM.


1
Joseph Randle appeals the district court's1 grant of summary judgment in favor of defendants in his employment discrimination action.  After de novo review of the record and the parties' briefs on appeal, we conclude that the judgment of the district court was correct, and that an extended opinion would have no precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)